—Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered March 13, 1997, as amended April 1, 1998, convicting him of driving while under the influence of alcohol (two counts), violation of Vehicle and Traffic Law § 1111 (d) (1), and violation of Vehicle and Traffic Law § 1163 (b), upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant contends that the results of his breathalyzer test should have been suppressed because there was insufficient evidence of calibration. This contention is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858, 859) and, in any event, is without merit (see, People v Freeland, 68 NY2d 699; People v Sherwood, 160 AD2d 1203).
Because the defendant was resentenced, his remaining contention is academic. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.